EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
This notice of allowance is in response to Applicant’s submission filed on 8/14/2020. Claims 1-20 are pending in the application. Examiner amends the claims of 1-3, 6-8, 10-11, 13-20, to advance the prosecution of the application and applicant accepts the proposed amendment which places the application in condition for allowance. As such, claims 1 – 20 are allowed. Please see below for more detail.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel Weiss (Reg. No: 44398) on August 29, 2022, which was subsequently followed with an email confirmation by attorney Joel Weiss on the same date. 
Only the claims presented below are being amended in this Examiner's Amendment, with all other claims being in final form as presented in the original application filed 8/14/2020 (herein “Original Claims”). 

1.	An artificial intelligence (“AI”) system for tuning operation of an interactive voice response (“IVR”) system, the AI system comprising:
		a plurality of machine learning models configured to interpret a set of voice utterances that comprise a conversation;
		a tuning module configured to test each member of the set of voice utterances by tracing:
			an interim input received by a target model included in the plurality of machine learning models; 
			an interim actual output generated by the target model in response to the interim input; and 
			deviation of the interim actual output from an interim expected output associated with the target model; and
		an AI engine that:
			determines when the interim actual output deviates from interim expected output such that a final actual output generated by the IVR system in response to the set of voice utterances does not correspond to an expected final output associated with the set of voice utterances;
			identifies a replacement model that decreases the deviation between the interim actual output and the interim expected output; and
			exchanges the target model with the replacement model within the IVR system, thereby bringing the actual final output within a threshold range of the expected final output.  

2.	The AI system of claim 1, wherein when the actual final output deviates from the expected final output by a threshold F-score value, the AI engine exchanges each of the plurality of machine learning models with a replacement machine learning model.  

3.	The AI system of claim 1, wherein the set of voice utterances comprises sequentially issued voice commands and the tuning module is configured to test each  of the set of voice utterances in parallel.


6.	The AI system of claim 1 wherein the AI engine is configured to iteratively exchange one or more of the plurality of machine learning models until the actual final output does not deviate from the expected final output by a threshold F-score value.

7.	The AI system of claim 1 wherein the plurality of models comprises of a subset of machine learning models that process the set of voice utterances and generates the actual final output of the IVR system. 

8.	An artificial intelligence (“AI”) method for tuning operation of an interactive voice response (“IVR”) system, the AI method comprising:
	assigning a tracer daemon to a test input, the tracer daemon configured to track propagation of the test input as it is processed by one or more machine learning models included in the IVR system;
	when the test input triggers generation of an actual model output that deviates from an expected model output by more than a threshold value, extracting at least one target model from the IVR system that is determined to be a source for the detected deviation;
	applying a set of test inputs to the at least one target model and determining that the detected deviation of the actual model output from the expected model output:
		(a) is duplicated for the set of test inputs by the at least one target model; and 
		(b) causes a threshold deviation of an actual final output generated by the IVR system in response to at least one of the set of test inputs  from an expected final output associated with the at least one of the set of test inputs ; and 
	exchanging the at least one target model with a replacement model.  


10.	The AI method of claim 8 further comprising determining whether the at least one target model will cause the threshold deviation of the actual final output from the expected final output by simulating an impact of propagating the actual model output to at least one other machine learning model included in the IVR system. 

11.	The AI method of claim 8 wherein the exchanging of the at least one target model comprises repositioning the at least one target model within models that comprise the IVR system and process the test input. 


13.	A machine learning method for improving operation of machine learning models that control an interactive voice response (“IVR”) system, the method comprising:
	submitting a test input to the IVR system;
	for each of a plurality of interim models included in the IVR system:
		tracking an interim input submitted to each interim model of the plurality of interim models; and
		tracking [[an]] a set of interim outputs generated in response to the interim input;
	applying a first machine learning testing technique to stitch together each of the set of interim outputs and generate a final actual output; and
	applying a second machine learning testing technique that:
		detects one or more of the plurality of interim models that generates an interim output that is misinterpreted by a subsequent interim model; and
		exchanges the interim model that generated the  interim output that is misinterpreted with a replacement interim model;
wherein, each time the second machine learning testing technique is applied, the second machine learning testing technique reduces a deviation between an expected final output of the IVR system in response to the test input and the actual final output generated by the IVR system in response to the test input. 

14.	The machine learning method of claim 13 wherein the second machine learning testing technique, in response to detecting the  interim output that is misinterpreted, generates a new arrangement of the plurality of interim models within the IVR system.  

15.	The machine learning method of claim 13 further comprising detecting the  interim output that is misinterpreted by:
		submitting the interim input to a first subset of the plurality of interim models in parallel with submitting the interim input to a second subset of the plurality of interim models; and 
		for the first subset of the plurality of interim models, applying the first machine learning testing technique to stitch together each of the set of interim outputs generated by the first subset and generate a first actual final output;
		for the second subset of the plurality of interim models, applying the first machine learning testing technique to stitch together each of the set of interim outputs generated by the second subset and generate a second actual final output; 
		applying the second machine learning testing technique that detects whether the first or the second actual final output includes a threshold deviation from the expected final output; and 
		removing, from the IVR system, the subset of interim models that generate outputs associated with the threshold deviation. 

16.	The machine learning method of claim 13, wherein the plurality of interim models comprises:
		a first model for converting a voice input to digital text;
		a second model for determining one or more prosody attributes of the voice input; 
		a third model for determining a sentiment associated with the voice input; and
		a fourth model for assigning a label to the interim input based on the interim outputs of the first, second and third models.

17.	The machine learning method of claim 13 further comprising, for the interim output generated by each of the plurality of interim models in response to the interim input, determining:
	accuracy of the interim output relative to an expected interim output;
	precision of the interim output relative to the expected interim output; and
	F-score of the interim output relative to the expected interim output; and 
	whether each interim output includes a misinterpretation based on the accuracy, precision and F-score.  

18.	The machine learning method of claim 17, further comprising detecting whether the actual final output generated by the plurality of interim models collectively includes a collective misinterpretation of the test input based on the accuracy, precision and F-score of the interim outputs .  

19.	The machine learning method of claim 13 further comprising, determining:
	accuracy of the actual final output relative to an expected final output associated with the test input;
	precision of the actual final output relative to [[an]] the expected final output associated with the test input; 
	F-score of the actual final output relative to [[an]] the expected final output associated with the test input; and 
	suspending an operation of the plurality of interim models within the IVR system based on the accuracy, precision and F-score of the actual final output.  

20.	The machine learning method of claim 13, wherein, the test input comprises a plurality of utterances that comprise a test conversation.  



Reasons for Allowance
Claims 1-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance. The amended claim 1 recites: “… a plurality of machine learning models configured to interpret a set of voice utterances that comprise a conversation; ... an interim input received by a target model included in the plurality of machine learning models;… deviation of the interim actual output from an interim expected output associated with the target model; and an AI engine that: determines when the interim actual output deviates from interim expected output such that a final actual output generated by the IVR system in response to the set of voice utterances does not correspond to an expected final output associated with the set of voice utterances; identifies a replacement model that decreases the deviation between the interim actual output and the interim expected output; …”  The amended claim 8 and 13 recite similar functionality but with different language. The amended claim 8 recites: “ assigning a tracer daemon to a test input, the tracer daemon configured to track propagation of the test input as it is processed by one or more machine learning models included in the IVR system; when the test input triggers generation of an actual model output that deviates from an expected model output by more than a threshold value, extracting at least one target model from the IVR system that is determined to be a source for the detected deviation; … causes a threshold deviation of an actual final output generated by the IVR system in response to at least one of the set of test inputs  from an expected final output associated with the at least one of the set of test inputs ; and exchanging the  at least one target model with a replacement model.” The amended claim 13 similarly recites: “ submitting a test input to the IVR system; for each of a plurality of interim models included in the IVR system: tracking an interim input submitted to each interim model of the plurality of interim models; and … detects one or more of the plurality of interim models that generates an interim output that is misinterpreted by a subsequent interim model; and exchanges the interim model that generated the  interim output that is misinterpreted with a replacement interim model; …” and supporting limitations thereof. The closest teaching(s) to the currently claimed limitations is Kim et al. (US-20210117977A1) teaches Par. 0011:” Examples of the present disclosure provide for the use of multiple machine learning models (MLMs) in parallel, while enabling users to decide which model to use based on results from these multiple MLMs. In a typical machine learning (ML) pipeline, different MLMs are analyzed using training data and the best performing model is selected. In general, the accuracy or performance of a model depends on the data used to train the model. To illustrate, a machine learning prediction flow may involve: (1) retrieving data from a database, e.g., a non-Structured Query Language (SQL)-based database, such as MongoDB, a SQL-based database, etc. In many cases, the data obtained may be noisy and need to be preprocessed; (2) converting data types, e.g., manipulating the data into appropriate form(s) to permit feature engineering to be applied to the data; (3) feature engineering—a process of manipulating the data retrieved from the database, which may involve removing or adding attributes, normalizing attribute data to a similar scale, etc.; (4) prediction, e.g., feeding the processed data to the MLM and acquiring results; (5) constructing a response—the form of the output may depend on the type of the ML task for which the MLM is adapted, as well as the type of response expected by a consuming application.”
Also, Kuo et al. (US-20220036163A1) teaches Par. 0071:” Input data is typically split into smaller pieces of data for parallel processing at multiple neural engines 314 or neural engines 314 and planar engine 340. A set of data used for a convolution operation may be referred to as a convolution group, which can be split into multiple smaller units. The hierarchy of smaller units (segments) may be convolution groups, slices, tiles, work units, output channel groups, input channels (Cin), sub-Cins for input stride, etc. For example, a convolution group may be split into several slices; a slice may be split into several tiles; a tile may be split into several work units; and so forth. In the context of neural engine 314, a work unit may be a segment of the input data, such as data processed by planar engine 340 or data processed a prior cycle of neural engines 314 having a size that produces output values that fit into accumulator circuit 414 of neural engine 314 during a single cycle of the computation core 416.”
The essence of this application is to process a number of voice utterances using chained and or parallel machine learning model simultaneously and keep tracking of each model to be able to replace the model that does not provide sufficiently acceptable performance with one that does.  However, Kim, and Kuo individually or in combination do not teach specific limitations as recited supra. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIOUSH AGAHI/Examiner, Art Unit 2656  
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656